                    Daniel I. Pace
                    PACE LAW OFFICES
                  2 101 E 9th Ave, Ste 7A                                      FILED in the Thai Courts
                    Anchorage, AK 99501                                       State ofAlaska
                                                                                             Third District
                  3 Telephone:(907)222-4003
                    Facsimile:(907)222-4006                                          MAY 28 2021
                  4 Dan@PAcELAwOFFicEs.com                                      Clerk of the Trial
                                                                              BY                   Courts ,
                                                                                                    Deputy
                  5    ATTORNEY FOR PLAINTIFF
                       Travis Robbins
                  6
                                   IN THE SUPERIOR COURT FOR TJiJ STATE OF ALASKA
                  7
                                         THIRD JUDICIAL DISTRICT AT ANCHORAGE
                  8

                  9
                       TRAVIS ROBBINS,
                10
                                     Plaintiff,
                11

                12
                       FORD MOTOR COMPANY,
                 13
                                                                Case No.3AN-21-       (1.1   4-4- a
                                     Defendant.
                14
                                                            COMPLAINT
                15
                              COMES NOW the Plaintiff Travis Robbins through their attorney, Daniel Pace of
                16
                       the Pace Law Offices, and alleges the following as his complaint:
                17
                                                  JURISDICTIONAL ALLEGATIONS
                18
                              1.     At all times relevant herein, Plaintiff Travis Robbins was a resident of the
                19
                       Third Judicial District, Alaska.
                20

                21
   PACE
 LAW OFFICES
101 E 9th Ave,Ste 7A
ANclionAcm,AK 89501
 TEL:807.222-4005      Complaint
 Rix:901.8224008       Robbins,v. Ford Motor Company, Case No.3AN-21-                  CI              Page 1 of5
PAcELAw0PricEs,com




               Case 3:21-cv-00165-JMK Document 1-1 Filed 07/12/21 Page 1 of 5Exhibit A
                                                                                                         Page 1 of 5
                              2.     At all times relevant herein, Defendant Ford Motor Company was a

                  2    corporation formed under the laws of the State of Delaware selling and servicing motor

                       vehicles in the State of Alaska through its dealers and repairing agents.

                  4           3.     The Superior Court hasjurisdiction over this action pursuantto AS 22.10.020

                       as Plaintiffis seeking injunctive relief.

                  6           4.     Venue is proper in the Third Judicial District pursuant to AS 22.10.030 and

                  7    Alaska Rule of Civil Procedure 3(c)as the claims arose in this district.

                  8                                  GENERAL ALLEGATIONS

                  9           5.     Plaintiff purchased a 2021 Ford F-250 VIN # 1FT7W2BTOMEC54574

                10 ("Vehicle")from Ford Motor Company through its dealer on February 2,2021.

                11           6.      The Vehicle is a"motor vehicle" as defmed in AS 45.45.360(6).

                12           7.      The Vehicle came with an "express warranty" as defmed in AS 45.45.360(3).

                13           8.      Plaintiff accepted delivery ofthe Vehicle on or around February 2,2021.

                14           9.      After delivery of the Vehicle, Plaintiff discovered that the Vehicle had

                15     multiple problems.

                16            10.    Plaintiffreported the problems to Defendant and/or its agents.

                17            11.    The Vehicle's problems were "nonconformities" that substantially impaired

                18     the use and/or market value ofthe vehicle as defined in AS 45.45.360(7).

                19            12.    Within one year of the delivery date, Defendant was unable to conform the

                20     Vehicle to the express warranty after a reasonable number of attempts pursuant to AS

                21     45.45.320 because:(1)the same nonconformity has been subject to repair three or more
     PACE
 LAW OFFICES
101 E 9th Ave,Ste 7A
Atmonnos,AK 99501
  Taw 907-222-4008     Complaint
  Fax:907-222-4006     Robbins v. Ford Motor Company,Case No. 3AN-21-                   CI            Page 2 of5
PACELAWOFFICES.00M




              Case 3:21-cv-00165-JMK Document 1-1 Filed 07/12/21 Page 2 of 5Exhibit A
                                                                                                      Page 2 of 5
                       times by the manufacturer, distributor, dealer, or repairing agent during the term of the

                   2   express warranty or the one-year period after delivery ofthe Vehicle to the Plaintiff; and/or

                   3 (2)the Vehicle was out of service for repair for a total of30 or more business days during

                       the express warranty term or the one year period after delivery ofthe Vehicle to Plaintiff.

                   5          13.    Plaintiff Provided written notice by certified mail to Defendant and its

                       repairing agent before 60 days had elapsed after the expiration ofthe express warranty term

                  7    or within one year after delivery of.the Vehicle to Plaintiff in compliance with AS

                  8    45.45.310 and demanding a replacement to be delivered on the 60th day after the mailing

                  9    ofthe written notice in compliance.

                 10           14.   Defendant failed to timely conform the Vehicle to the express warranty in

                 11    contravention to AS 45.45.300.

                 12          15.    To date, Defendant has failed to replace the Vehicle in contravention to AS

                 13    45.45.305.

                14           16.    Defendant's conduct is a presumed unfair trade practice under AS 45.50.471

                15     pursuant to AS 45.45.330.

                16           17.    Defendant has intentionally, with reckless disregard, and/or negligently

                17 failed to timely conform the Vehicle to the express warranty.

                18           18.    Defendant has intentionally, with reckless disregard, and/or negligently

                19 failed to timely replace the Vehicle.

                20           19.    Defendant's conduct has caused Plaintiff emotional distress and economic

                21     damages.
     PACE
 LAW OFFICES
101 B 0th Ave,Ste'TA
ANOHORAOH,AK 99601
 TEL!907.222.4008      Complaint
 1Pnx: 007.222.4008    Robbins v. Ford Motor Company, Case No. 3AN-21-                  CI             Page 3 of 5
PACELAWOFF10ES.COM




              Case 3:21-cv-00165-JMK Document 1-1 Filed 07/12/21 Page 3 of 5Exhibit A
                                                                                                        Page 3 of 5
                                                                 COUNT I
                                       Violation of Alaska's Unfair Trade Practice Act,AS 45.50.471
                   2
                                 20.    Previous paragraphs are incorporated herein.

                                 21.    Defendant engaged in an unfair or deceptive act or practice when Defendant
                  4
                       failed to replace the Vehicle as required by AS 45.45.305.
                   5
                                 22.    The act or practice occurred in the conduct oftrade or commerce.
                  6
                                 23.    Plaintiff suffered an ascertainable loss ofmoney or property as a result ofthe
                  7
                       deceptive or unfair act or practice.
                  8
                                                                COUNT II
                  9                    Violation of Alaska's Unfair Trade Practice Act,AS 45.50.417

                 10              24.    Previous paragraphs are incorporated herein.

                 11              25.    Defendant engaged in an unfair or deceptive act or practice when Defendant

                 12 failed to make the necessary repairs to conform Plaintiffs vehicle to the express warranty.

                 13              26.    The act or practice occurred in the conduct oftrade or commerce.

                14               27.    Plaintiffsuffered an ascertainable loss ofmoney or property as a result ofthe

                 15    deceptive or unfair act or practice.

                 16                                       PRAYER FOR RELIEF

                17               Wherefore, the Plaintiff Travis Robbins requests they be awarded the following

                 18    relief:

                 19              1.     An injunction ordering Defendant to accept return of the Vehicle.

                20               2.     An award ofspecial and general damages in an amount to be proven at trial.

                21               3.     An award ofstatutory damages in an amount to be proven at trial.
   PACE
 LAW OFFICES
101 E 9th Ave,Ste 7A
ANCHORAOE,Ali 99501
  Tct:907.222.4008     Complaint
  FAX:907.222.4008     Robbins v. Ford Motor Company, Case No.3AN-21-                     CI              Page 4 of5
PACELA1VOFFICES,COM




               Case 3:21-cv-00165-JMK Document 1-1 Filed 07/12/21 Page 4 of 5Exhibit A
                                                                                                            Page 4 of 5
                              4.     An award ofprejudgment interest,postjudgmentinterest,costs and up to and

                   2   including full reasonable attorney's fees inclined in bringing this action.

                   3         5.      An award ofpunitive damages based on the outrageous, wanton, willful, and

                  4    intentional conduct ofDefendant.

                  5          6.      Any additional relief, including equitable relief,the Court deems appropriate

                  6    under the circumstances.

                  7
                                    DATED this 28th day of May,2021, at Anchorage, Alaska.
                  8
                                                                 PACE LAW OFFICES
                  9                                              Attorney for Plaintiff
                                                                 Travis Robbins
                 10
                                                                 Is/Daniel I. Pace
                 11                                          .   Daniel I. Pace
                                                                 Alaska Bar No. 1305008
                12

                13

                14

                15

                16

                17

                18

                19

                20

                21
     PACE
 LAW OFFICES
101 E 9th Ave,Ste 7A
AriononA0B, AK 09001
  T i:907.222.4003     Complaint
  FAX:907-222.4008     Robbins v. Ford Motor Company, Case No,3AN-21-                   CI            Page 5 of 5
PACBLAWOFFICES.COM




              Case 3:21-cv-00165-JMK Document 1-1 Filed 07/12/21 Page 5 of 5Exhibit A
                                                                                                       Page 5 of 5
